FILED
                             NOT FOR PUBLICATION                            MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROY SUDDUTH,                                     No. 09-56755

               Plaintiff - Appellant,            D.C. No. 2:08-cv-03455-PSG-CW

  v.
                                                 MEMORANDUM *
JERRY BULOSAN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Roy Sudduth appeals pro se from the district court’s judgment dismissing

his action alleging violations of the Fair Housing Act. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion a district court’s denial of

a motion for reconsideration. Sch. Dist. No. 1J v. ACandS, Inc., Multnomah Cnty.,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Or., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Sudduth’s “Motion

to Vacate All of Judge Gutierrez and Magistrate [Judge] Woehrle’s Ex-Parte

Orders of Court,” because Sudduth has set forth no basis for reconsideration. See

id. at 1263 (listing grounds for reconsidering earlier ruling).

      Sudduth’s remaining contentions are unpersuasive.

      We do not consider whether the district court abused its discretion by

dismissing Sudduth’s action based on his failure to appear at a scheduled final

pretrial conference and failure to cooperate, because Sudduth makes no argument

on appeal regarding this issue. See Miller v. Fairchild Indus., Inc., 797 F.2d 727,

738 (9th Cir. 1986).

      AFFIRMED.




                                           2                                   09-56755